KATZ, J.,
concurring. I agree with the majority that State v. Dukes, 209 Conn. 98, 547 A.2d 10 (1988) is controlling. In Dukes, this court held that the “automobile exception permits a warrantless search of an automobile whenever the police have probable cause to do so”; id., 120; and that this exception necessarily also permits a search of any container found in the car, such as a locked box. Id., 125-27. Recognizing this hurdle, the defendant, at oral argument before this court, argued that even if Dukes is controlling, we should overrule that case and hold that pursuant to article first, § 7, of the Connecticut constitution, a warrantless search of a closed container within an automobile is not authorized under the automobile exception to the warrant requirement. Although it is certainly a related issue, a decision about whether to overrule such significant precedent is not integral to the issue on appeal. Because the defendant did not brief the issue of whether to overrule Dukes, I would not decide that question *744in this case. I write separately, however, to highlight the issue.
We have repeatedly acknowledged the significance of stare decisis to our system of jurisprudence because it gives stability and continuity to our case law. Jolly, Inc. v. Zoning Board of Appeals, 237 Conn. 184, 196, 676 A.2d 831 (1996). Stare decisis is “a formidable obstacle to any court seeking to change its own law.” C. Peters, “Foolish Consistency: On Equality, Integrity, and Justice in Stare Decisis,” 105 Yale L.J. 2031, 2036 (1996). It “is the most important application of a theory of decisionmaking consistency in our legal culture.” Id., 2037. Moreover, the doctrine does more than merely push courts in hard cases, “where they are not convinced about what justice requires, toward decisions that conform with decisions made by previous courts.” Id., 2090. Stare decisis is justified because it allows for predictability in the ordering of conduct, it promotes the necessary perception that the law is relatively unchanging, it saves resources and it promotes judicial efficiency. A. Kronman, “Precedent and Tradition,” 99 Yale L.J. 1029, 1038-39 (1990) (“respect for past decisions is desirable to the extent that it increases the sum of social welfare ... by enhancing the law’s predictability, economizing judicial resources, strengthening the prestige of legal institutions, etc.”).
“Whether stare decisis serves the interests of judicial efficiency, protection of expectations, maintenance of the rule of law, or preservation of judicial legitimacy, however, is not dispositive. The value of adhering to precedent is not an end in and of itself, however, if the precedent reflects substantive injustice. Consistency must also serve a justice related end. B. Cardozo, The Nature of the Judicial Process (1921) p. 150 (favoring rejection of precedent when it ‘has been found to be inconsistent with the sense of justice or with the social *745welfare’). When a prior decision is ‘seen so clearly as error that its enforcement [is] for that very reason doomed’ . . . Planned Parenthood of Southeastern Pennsylvania v. Casey, 505 U.S. 833, 854, 112 S. Ct. 2791, 120 L. Ed. 2d 674 (1992); the court should seriously consider whether the goals of stare decisis are outweighed, rather than dictated, by the prudential and pragmatic considerations that inform the doctrine to enforce a clearly erroneous decision.” Conway v. Wilton, 238 Conn. 653, 659, 680 A.2d 242 (1996).
Indeed, this court has long believed that although “[s]tare decisis is a doctrine developed by courts to accomplish the requisite element of stability in court-made law, [it] is not an absolute impediment to change. . . . [Stability should not be confused with perpetuity. If law is to have a current relevance, courts must have and exert the capacity to change a rule of law when reason so requires. . . . [I]t is more important that the court should be right upon later and more elaborate consideration of the cases than consistent with previous declarations. Those doctrines only will eventually stand which bear the strictest examination and the test of experience.” (Citations omitted; internal quotation marks omitted.) White v. Burns, 213 Conn. 307, 335-36, 567 A.2d 1195 (1990).
Since State v. Dukes, supra, 209 Conn. 98, this court has “determined in some instances that the protections afforded to the citizens of this state by our own constitution go beyond those provided by the federal constitution, as that document has been interpreted by the United States Supreme Court.” State v. Geisler, 222 Conn. 672, 684, 610 A.2d 1225 (1992). In State v. Miller, 227 Conn. 363, 386-87, 630 A.2d 1315 (1993), we noted that “[i]n light of our demonstrated constitutional preference for warrants and our concomitant obligation *746narrowly to circumscribe exceptions to the state constitutional warrant requirement, we conclude that a warrantless automobile search supported by probable cause, but conducted after the automobile has been impounded at the police station, violates article first, § 7, of the Connecticut constitution.” This court also has determined the validity of searches and seizures under the state constitution without deciding the validity of the state’s actions under the federal constitution. In State v. Joyce, 229 Conn. 10, 24-27, 639 A.2d. 1007 (1994), we held that the warrantless chemical testing of the defendant’s burnt clothing, which had been cut off by the paramedics who had treated the defendant at the scene of a fire and thereafter seized by the police pursuant to their community caretaking function, violated article first, § 7, of the state constitution because the defendant had a reasonable expectation of privacy in the items and the search was not otherwise justified by exigent circumstances. In State v. White, 229 Conn. 125, 147-55, 640 A.2d 572 (1994), we held that the defendant’s compelled temporary removal from a correctional center, where he was being detained on another charge, for a lineup, in the absence of compliance with the statutory requirements for an arrest warrant or search warrant, and there being no other authority under Connecticut law for such a process, constituted a violation of article first, § 9, of our state constitution. Such recent interpretation of our state constitution suggests at least that the automobile exception to the warrant requirement should not have been adopted as part of our article first, § 7 jurisprudence.